t c memo united_states tax_court dover corporation and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date robert d whoriskey and charles r goulding for petitioners lewis r mandel for respondent memorandum opinion dawson judge these cases were assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_1 cases of the following petitioners are consolidated herewith pathway bellows inc subsidiary docket no measurement systems inc docket no dover corporation subsidiaries docket no dover corporation subsidiaries docket no 7443a b of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge these consolidated cases are before the court on the motions of dover corporation and its subsidiaries hereinafter petitioner to enforce refund of an overpayment filed pursuant to sec_6512 and rule at each of the five above-numbered dockets as explained in greater detail below we will deny petitioner's motions by way of introduction we observe that the taxable years that are before the court in the present five cases are through nevertheless as will become apparent the disposition of petitioner's motions requires that we focus on and certain other taxable years that are not in issue in the present cases background respondent issued separate notices of deficiency to petitioner in which respondent determined deficiencies in petitioner's federal corporate income taxes for the years as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure taxpayer taxable years ended dover corporation and subsidiaries dover corporation and subsidiaries and dover corporation and subsidiaries and pathway bellows inc day and subsidiary measurement systems inc to petitioner commenced the present five cases by filing petitions for redetermination contesting respondent's deficiency determinations these cases were consolidated for purposes of trial briefing and opinion based on the similarity of the issues presented for decision and on the fact that pathway bellows inc and subsidiary and measurement systems inc had became part of dover corporation's consolidated_group of corporations during the later years in issue on date the court entered decisions in the present five cases pursuant to agreement of the parties these decisions when considered in the aggregate reflect a net overpayment_of_tax in the amount of approximately dollar_figure million sec_6512 the parties agree that petitioner is also entitled to interest on the net overpayment in the amount of approximately dollar_figure million as explained in greater detail in our memorandum opinion filed this day in a companion case dover corporation and subsidiaries v commissioner tcmemo_1997_339 respondent did not refund the above-described dollar_figure million overpayment to petitioner but rather applied such amount against what respondent concluded was petitioner's unpaid tax_liability for in response to respondent's action petitioner filed its motions to enforce refund of overpayment petitioner also filed a motion to restrain assessment or collection in the companion case dover corporation and subsidiaries v commissioner docket no the latter docket involves petitioner's tax_liabilities for and respondent contends that the assessment and related collection action regarding petitioner's tax_liability for are proper and therefore that petitioner's motions to enforce refund of an overpayment should be denied discussion sec_6512 provides jurisdiction to enforce --if after days after a decision of the tax_court has become final the secretary has failed to refund the overpayment determined by the tax_court together with the interest thereon as provided in subchapter_b of chapter then the tax_court upon motion by the taxpayer shall have jurisdiction to order the refund of such overpayment and interest because petitioner filed its motions to enforce refund of an overpayment more than days after the date on which the decisions in the present five cases became final the court has jurisdiction to entertain petitioner's motions to enforce the refund of the net overpayment that was determined in such decisions sec_6402 provides in pertinent part a general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person given the discretion afforded respondent in the application of an overpayment pursuant to sec_6402 the court generally will only order the refund of an overpayment if respondent has erroneously withheld or applied such refund consistent with our holding in dover corporation and subsidiaries v commissioner tcmemo_1997_339 wherein we denied petitioner's motion to restrain assessment or collection and for the reasons that follow we will deny petitioner's motions to enforce refund of an overpayment in the present five cases in dover corporation and subsidiaries v commissioner tcmemo_1997_339 we considered respondent's decision not to accept petitioner's amended returns for and such decision led respondent to disallow a large overpayment that petitioner had elected to be treated as a credit to be applied against its estimated_tax liability for because respondent did not recognize the credit against petitioner's estimated_tax liability for respondent concluded that petitioner had failed to pay a portion of the tax reported on its income_tax return for it is this unpaid tax_liability against which respondent applied the net overpayment otherwise due to petitioner for the taxable years through in analyzing the matter in dover corporation and subsidiaries v commissioner supra we observed that respondent had examined petitioner's income_tax returns for and and had issued a notice_of_deficiency to petitioner for those years nearly month before petitioner filed its amended returns for those years under the circumstances we concluded that respondent had the authority to reject petitioner's amended returns for and we also concluded that respondent had the authority to assess and collect the unpaid tax that was reported on petitioner's income_tax return for because respondent was not attempting to collect the disputed deficiency for we denied petitioner's motion to restrain assessment or collection petitioner's motions to enforce refund of an overpayment filed in the present five cases are based on the same theory as that which underlies petitioner's motion to restrain assessment or collection ie that respondent erred in disallowing the credit against estimated_taxes reported on petitioner's income_tax return for consistent with our conclusion in dover corporation and subsidiaries v commissioner tcmemo_1997_ that respondent's collection efforts regarding petitioner's assessed and unpaid tax_liability for are not improper it follows that petitioner's motions to enforce refund of an overpayment should likewise be denied to reflect the foregoing orders denying petitioner's motions to enforce refund of an overpayment will be entered
